In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Plug, J.), dated November 19, 2003, as granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff allegedly was injured at her place of work when a window she was attempting to open suddenly slammed down on her fingers. She commenced this action against the defendant, 107 West 38th Realties Co., which owned the building. The Supreme Court granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint. We affirm.
The defendant established its prima facie entitlement to judgment as a matter of law by showing that it neither created the defect nor had actual or constructive notice of it (see e.g. Jansen v Roosevelt Union Free School Dist., 302 AD2d 495 [2003]; Abrams v Powerhouse Gym Merrick, 284 AD2d 487 [2001]). The plaintiff, in opposition, failed to raise a triable issue of fact (see Piacquadio v Recine Realty Corp., 84 NY2d 967 [1994]; Kraemer v K-Mart Corp., 226 AD2d 590 [1996]).
The plaintiff’s remaining contentions are without merit. Florio, J.P., Krausman, Luciano and Fisher, JJ., concur.